                                                       1
                                                       2
                                                       3
                                                                                                                                                                     JS-6
                                                       4
                                                       5
                                                       6
                                                       7
                                                       8                                            UNITED STATES DISTRICT COURT
                                                       9                                        CENTRAL DISTRICT OF CALIFORNIA
                                                      10
                                                      11   JOHN WHEELER and SANDRA                                                       )       No. 2:18-cv-09051-FMO
                                                           WHEELER,                                                                      )       (MAA)
                                                      12                                                                                 )
                                                                                     Plaintiffs,                                         )       ORDER DISMISSING ACTION
                      NOVATO, CALIFORNIA 94948-6169




                                                                                                                                         )       AND REMANDING CASE TO LOS
BRAYTON˜PURCELL LLP




                                                      13
                        222 RUSH LANDING ROAD




                                                           vs.                                                                           )       ANGELES COUNTY SUPERIOR
                          ATTORNEYS AT LAW




                                                      14                                                                                 )       COURT
                              (415) 898-1555
                              P O BOX 6169




                                                           JOHN CRANE , INC., et al.,                                                    )
                                                      15                                                                                 )
                                                                                     Defendants.                                         )
                                                      16
                                                      17
                                                      18                PURSUANT TO STIPULATION, IT IS ORDERED: Defendant JOHN
                                                      19   CRANE, INC. is dismissed from this action and this case is REMANDED to the
                                                      20   Superior Court of California, County of Los Angeles, Case. No. BC720137. The
                                                      21   Clerk shall send a certified copy of this Order to the Clerk of the Court for the
                                                      22   Superior Court of California, County of Los Angeles.
                                                      23
                                                      24   Dated: November 13, 2018                                                      ___________/s/_________________
                                                      25                                                                                 HON. FERNANDO M. OLGUIN
                                                                                                                                         UNITED STATES DISTRICT COURT
                                                      26
                                                      27
                                                      28

                                                           S:\FMO\!Chambers Review\Proposed Orders from Counsel\Wheeler Prop Order.wpd       1
                                                           ORDER DISMISSING ACTION AND REMANDING CASE TO LOS ANGELES COUNTY SUPERIOR
                                                           COURT
